                                                                                                        09/16/2019


                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION


     BRENNAN M. GILMORE,                                         CASE NO. 3:18-cv-00017
                                            Plaintiff,
                                                                 MEMORANDUM OPINION
                               v.

     ALEXANDER (“ALEX”) E. JONES, et al.,                        JUDGE NORMAN K. MOON
                                            Defendants.



           This matter is before the Court upon Defendants Alex Jones, Lee Ann McAdoo, InfoWars,

  LLC, and Free Speech Systems, LLC’s (“FSS Defendants”) Motion to Reconsider or Certify for

  Interlocutory Appeal (Dkt. 133) and Defendants Derrick Wilburn, Michele Hickford, James Hoft,

  R. Scott Creighton, and Words-N-Ideas, LLC’s (“WNI Defendants”) Joint Motion to Reconsider

  or Certify for Interlocutory Appeal (Dkt. 137). For the reasons stated herein, FSS Defendants’

  Motion to Certify for Interlocutory Appeal will be GRANTED. WNI Defendants’ Motion to

  Reconsider or Certify on Other Grounds will be DENIED. The Court will certify the following

  question1 for interlocutory appeal:

           Where an online journalist or publisher with a national audience purposefully and primarily
           focuses their coverage underlying the suit-related conduct on forum-state events and
           persons, is such conduct sufficient for a forum court to assert specific personal jurisdiction
           over that journalist or publisher?2

       1
         However this question is limited, the Fourth Circuit may nevertheless review uncertified issues contained
  within the Court’s order on Defendants’ Motions to Dismiss. “[W]e would not necessarily be limited to only those
  questions expressly or implicitly identified as ‘controlling’ by the district court; under § 1292(b), appeal is from
  the order certified, not from particular rulings embodied within it.” Fannin v. CSX Transp., Inc., 873 F.2d 1438,
  1989 WL 42583, at *3 (4th Cir. 1989) (unpublished).
       2
         FSS Defendants seek certification on the issue of “whether an Internet publication’s focus on forum-state
  events and persons, standing alone, suffices to support specific personal jurisdiction over out-of-state defendants
  who have not otherwise aimed their conduct at the forum state.” However, the Court in its discretion reframes the




Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 1 of 14 Pageid#: 2429
                                                    Introduction

           Plaintiff Brennan M. Gilmore brought this diversity action against several “alt-right”

  journalists and online publishers, seeking to recover on defamation and intentional infliction of

  emotional distress (“IIED”) claims arising out of Defendants’ coverage of the August 12, 2017

  “Unite the Right” (“UTR”) rally in Charlottesville, Virginia, as it pertained to Plaintiff. (Dkt. 48).

  Defendants moved to dismiss Plaintiff’s complaint based on Plaintiff’s failure to state a claim upon

  which relief can be granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure, lack of

  subject matter jurisdiction under Rule 12(b)(1), and lack of personal jurisdiction under Rule

  12(b)(2). (Dkt. 56, 58). On March 29, 2019, the Court granted Defendants’ motion to dismiss

  Plaintiff’s IIED claim against them under 12(b)(6), but it maintained Plaintiff’s defamation action.

  To this end, the Court concluded that it had both subject-matter and personal jurisdiction to hear

  these claims against the remaining Defendants and that Plaintiff’s allegations sufficed to survive a

  12(b)(6) motion. (Dkt. 123, 124).

           FSS Defendants now move this Court to reconsider its personal jurisdiction ruling pursuant

  to Fed. R. Civ. P. 54(b). (Dkt. 133). In the alternative, they ask the Court to certify the issue for

  interlocutory appeal under 28 U.S.C. § 1292(b). Id. WNI Defendants join FSS Defendants’

  motion, while also seeking reconsideration or certification of the Court’s interpretation of

  Virginia’s long-arm statute. (Dkt. 137).

                                                   Reconsideration

           A court’s refusal to dismiss a claim under Fed. R. Civ. P. 12 “may be revised at any time

  before the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”


  question to present the issue more accurately.


                                                   –2–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 2 of 14 Pageid#: 2430
  Fed. R. Civ. P. 54(b). Even so, the Court only departs from a prior decision if that decision “was

  clearly erroneous and would work manifest injustice.” Am. Canoe Ass’n v. Murphy Farms, Inc.,

  326 F.3d 505, 515 (4th Cir. 2003) (internal citations omitted). Motions for reconsideration are

  granted only “sparingly” because “reconsideration is not meant to re-litigate issues already

  decided, provide a party the chance to craft new or improved legal positions, highlight previously-

  available facts, or otherwise award a proverbial ‘second bite at the apple’ to a dissatisfied litigant.”

  Wootten v. Virginia, 168 F. Supp. 3d 890, 893 (W.D. Va. 2016). Rather, reconsideration is

  appropriate in very narrow circumstances: (1) an intervening change in the law, (2) new evidence

  that was not previously available, or (3) correction of a clear error of law or to prevent manifest

  injustice. LaFleur v. Dollar Tree Stores, Inc., 2014 WL 2121563, at *1 (E.D. Va. May 20, 2014).

           i. FSS Defendants

           In their briefing, FSS Defendants go to great lengths to argue why and how this Court’s

  personal jurisdiction ruling was incorrect, but they make almost no attempt to argue why

  reconsideration is warranted—or even permissible—in this context under Rule 54(b).3 FSS

  Defendants cite no case law holding that reconsideration is proper under these facts; for the most

  part, they merely rehash arguments this Court has already considered and rejected. Regardless,

  reconsideration is not an occasion “to present a better and more compelling argument that the party

  could have presented in the original briefs,” Madison River v. Business Management Software

  Corp., 402 F. Supp. 2d 617, 619 (M.D.N.C. 2005), or to “introduce evidence that could have been

  addressed or presented previously,” Regan v. City of Charleston, S.C., 40 F. Supp. 3d 698, 702

  (D.S.C. 2014). In sum, “a party who fails to present his strongest case in the first instance generally


      3
        Contrary to FSS Defendants’ contention, reconsideration would not rise to the level of “clearly erroneous”
  even if they were correct in alleging that “the Court’s decision decided an important question of law in a way that
  chafes against governing authority, conflicts with other courts’ views on that question, and will lead to serious
  consequences” (Dkt. 147 at 1). See Am. Canoe Ass’n, 326 F.3d at 515.

                                                        –3–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 3 of 14 Pageid#: 2431
  has no right to raise new theories or arguments in a motion to reconsider.” United States v. Duke

  Energy Corp., 218 F.R.D. 468, 473 (M.D.N.C. 2003). FSS Defendants do not allege that there has

  been any new intervening law, that there is new evidence not previously available, and, FSS

  Defendants have failed to demonstrate that the Court’s decision constituted a “clear error” of law.

         ii. WNI Defendants

         WNI Defendants make even less of a showing than the FSS Defendants in establishing

  proper grounds for reconsideration under Fed. R. Civ. P. 54(b). Although WNI Defendants cite a

  recent case from the Supreme Court of Virginia, Mercer v. MacKinnon, 823 S.E.2d 252 (Va. 2019),

  through which WNI Defendants could perhaps have argued constituted new or intervening law,

  this ruling does not help their present case. As Plaintiff correctly argues in his brief, (Dkt. 145

  at 8), the Supreme Court of Virginia’s review was very limited in its scope because of the posture

  of the appeal. See Mercer, 823 S.E.2d at 254 (“[A]lthough Mercer raised alternative grounds for

  the exercise of personal jurisdiction over MacKinnon in the circuit court proceedings on the plea

  in bar and motion to dismiss, we confine our review on appeal to whether the circuit court could

  exercise jurisdiction over MacKinnon under the ‘persistent course of conduct’ provision of the

  long arm statute.” (quoting Va. Code § 8.01-328.1(A)(4) (2019))). Nowhere did the Mercer court

  hold that the Virginia long-arm statute was no longer coextensive with the limits of the Due Process

  Clause. Such a ruling would indeed sharply contrast with Virginia federal courts’ consistent

  interpretation of the long-arm statute. E.g., Edwards v. Schwartz, 378 F. Supp. 3d 468, 488 (W.D.

  Va. 2019) (quoting Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002)) (“Virginia’s

  long-arm statute extends personal jurisdiction to the extent permitted by due process, and therefore

  “the statutory inquiry necessarily merges with the constitutional inquiry, and the two inquiries

  essentially become one.”); see also Mondul v. Biomet, Inc., 2019 WL 2619541, at *1 (W.D. Va.



                                               –4–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 4 of 14 Pageid#: 2432
  June 26, 2019); Gratz v. Gratz, 2019 WL 1646541, at *2 (E.D. Va. Apr. 16, 2019); JUUL Labs,

  Inc. v. Unincorporated Ass'n Indentified in Schedule A, 2019 WL 1511883, at *1 (E.D. Va. Mar.

  20, 2019). Mercer’s analysis of a specific and limited portion of Virginia’s long-arm statute is not

  representative of how Virginia courts approach personal jurisdiction questions as a matter of

  course. Therefore, WNI Defendants’ motion to reconsider also fails.



                                         Certification for Interlocutory Appeal

           There are three elements that must be met for a judgment to be properly satisfied for

  interlocutory appeal. 28 U.S.C. § 1292(b); see also Wootten v. Commonwealth of Virginia, 2015

  WL 1943274 at *4 (W.D. Va. 2015). A district court may in its discretion certify a non-final order

  for interlocutory appeal when the order involves (1) a controlling question of law (2) about which

  there is a substantial ground for difference of opinion and (3) an immediate appeal therefrom may

  materially advance the termination of the litigation. Id. Although district courts have wide

  discretion in granting or denying certification for immediate appeal, this discretion is not limitless.4

  See In re Trump, 928 F.3d 360, 369 (4th Cir. 2019).

           Finally, interlocutory appeals must not be granted liberally. “Because Congress intended

  that § 1292(b) should be applied sparingly, the procedural requirements for interlocutory appeal

  under this section are to be strictly construed and applied.” State of N.C. ex rel. Howes v. W.R.

  Peele, Sr. Tr., 889 F. Supp. 849, 852 (E.D.N.C. 1995) (citing Myles v. Laffitte, 881 F.2d 125 (4th

  Cir. 1989)). Section 1292(b)’s three requirements will be taken in turn with respect to FSS

  Defendants’ motion for certification on the Court’s personal jurisdiction ruling, followed by



      4
         Although In Re Trump is noteworthy in providing that district courts may have a duty to certify for
  interlocutory appeal in extraordinary cases, WNI Defendants are incorrect to take from it the proposition that “the
  door to interlocutory appeal is wide open.” (Dkt. 161 at 7).

                                                        –5–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 5 of 14 Pageid#: 2433
  WNI’s motion.



      1) Controlling question of law

          Plaintiffs assert that because a reversal on the Court’s personal jurisdiction ruling would

  not completely dispose of the litigation, interlocutory appeal on it is improper. (Dkt. 145 at 11).

  However, a question may be “controlling” under § 1292(b) even if it is not completely dispositive

  to the litigation; an issue is sufficiently controlling if its resolution would “substantially shorten

  the litigation.” In re Trump, 928 F.3d at 371 (citing McFarlin v. Conseco Servs., LLC, 381 F.3d

  1251, 1259 (11th Cir. 2004)). See also Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir.

  1974) (noting that two of § 1292(b)’s sponsors cited non-dispositive venue determinations as

  permissible examples under the statute); Sokaogon Gaming Enter. Corp. v. Tushie-Montgomery

  Assocs., Inc., 86 F.3d 656, 659 (7th Cir. 1996) (“A question of law may be deemed ‘controlling’

  if its resolution is quite likely to affect the further course of the litigation, even if not certain to do

  so.”); In re Cement Antitrust Litig. (MDL No. 296), 673 F.2d 1020, 1026 (9th Cir. 1981) (“[A]ll

  that must be shown in order for a question to be ‘controlling’ is that resolution of the issue on

  appeal could materially affect the outcome of litigation in the district court.”).

          The present case will likely continue regardless of how the Fourth Circuit dispenses with

  this interlocutory appeal, because Defendant Lee Stranahan waived any objection to this Court’s

  assertion of personal jurisdiction over him. (Dkt. 123 at 15). Still, if the Fourth Circuit affirms

  this Court’s holding on personal jurisdiction, the case will likely proceed against all Defendants.

  If, by contrast, the Fourth Circuit should reverse this Court’s decision on Defendants’ Fed. R.

  Civ. P 12(b)(2) motion, that would likely result in the dismissal of all but one of the remaining

  Defendants. This is sufficient to constitute a “controlling” question for the purposes of § 1292(b).



                                                   –6–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 6 of 14 Pageid#: 2434
  Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir. 1974) (“[Section 1292(b)’s legislative

  history] suggests that ‘controlling’ means serious to the conduct of the litigation, either practically

  or legally.”).

          However, the appeal must concern a controlling question “of law.” “[A] pure question of

  law [is] something the court of appeals could decide quickly and cleanly without having to study

  the record.” In re Text Messaging Antitrust Litig., 630 F.3d 622, 626 (7th Cir. 2010). “[Q]uestions

  requiring the court of appeals to hunt through the record are not appropriate for interlocutory

  appeal.” LaFleur v. Dollar Tree Stores, Inc., 2014 WL 2121721, at *2 (E.D. Va. May 20, 2014).

  To satisfy this prong, the question should also be one of “pure law,” avoiding the need for an

  appellate court to conduct a thorough review of the facts at hand. Plaintiff is correct that analyzing

  personal jurisdiction is often a fact-intensive inquiry; however, Defendants correctly assert that the

  issue for certification—the reach of a state’s personal jurisdiction over online publishers—can be

  appropriately cabined as a purely legal one. Indeed, the two Fourth Circuit decisions this Court

  found most applicable in its memorandum opinion at issue, ALS Scan and Young, were decided on

  interlocutory appeal. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 710 (4th Cir.

  2002) (“From the district court's ruling, ALS Scan filed this interlocutory appeal [under Fed. R.

  Civ. P. 54(b)].”); Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002) (“With our

  permission the newspaper defendants are taking this interlocutory appeal.”). These cases, which

  both the Plaintiff and this Court relied upon heavily in their personal jurisdiction analyses,

  demonstrate that highly analogous issues have been properly framed for interlocutory appeal in

  the Fourth Circuit.




                                                 –7–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 7 of 14 Pageid#: 2435
      2) Substantial ground for difference of opinion

          “[A] substantial ground for difference of opinion exists if there is a ‘genuine doubt as to

  the correct legal standard’ to be applied.” S. U.S. Trade Ass'n v. Unidentified Parties, 2011 WL

  2790182, at *2 (E.D. La. July 14, 2011) (quoting Kapossy v. McGraw–Hill, Inc., 942 F. Supp. 996,

  1001 (D.N.J. 1996)). “An issue presents a substantial ground for a difference of opinion if courts,

  as opposed to parties, disagree on a controlling legal issue.” Lynn v. Monarch Recovery Mgmt.

  Inc., 953 F. Supp. 2d 612, 624 (D. Md. 2013). “A mere lack of unanimity, or opposing decisions

  outside of the governing circuit, need not persuade a court that a substantial ground for

  disagreement exists.” Virginia ex rel. Integra Rec, LLC v. Countrywide Sec. Corp., 2015 WL

  3540473, at *5 (E.D. Va. June 3, 2015). Rather, “[a] substantial ground for disagreement may

  arise if there is a ‘novel and difficult issue of first impression,’ or if there is a circuit split and the

  controlling circuit has not commented on the conflicting issue. Hatch v. Demayo, 2018 WL

  4688390, at *2 (M.D.N.C. Sept. 29, 2018) (quoting Cooke-Bates v. Bayer Corp., 2010 WL

  4789838, at *2 (E.D. Va. Nov. 16, 2010)).

          In the Court’s memorandum opinion accompanying its order granting in part and denying

  in part Defendants’ motion to dismiss, it found three decisions “particularly salient”: the Fourth

  Circuit’s decisions in Young and ALS Scan, and the Supreme Court’s decision in Calder v. Jones,

  465 U.S. 783 (1984). (Dkt. 123 at 18). The Court summarized the relevant aspects of these cases

  as follows:

          In Calder v. Jones, 465 U.S. 783, 788–89 (1984), the Supreme Court held that a
          California court could exercise personal jurisdiction over two Florida
          newspapermen in a libel action arising out of a National Enquirer article written in
          Florida but “concern[ing] the California activities” of Shirley Jones, a Hollywood
          actress and California resident. The Court noted that the “article was drawn from
          California sources, and the brunt of the harm, in terms both of [Jones’s] emotional
          distress and the injury to her professional reputation, was suffered in California.”
          Id. Because “California [was] the focal point both of the story and of the harm


                                                   –8–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 8 of 14 Pageid#: 2436
         suffered,” jurisdiction was “proper in California based on the ‘effects’ of
         [defendants’] Florida conduct in California.” Id. at 789.

  (Dkt. 123 at 18–19). The two subsequent Fourth Circuit rulings later applied Calder’s “effects

  test” to defendants alleged to have made defamatory statements online. Id. at 19–20. First, ALS

  Scan held that “a State may, consistent with due process, exercise judicial power over a person

  outside of the State when that person (1) directs electronic activity into the State, (2) with the

  manifested intent of engaging in business or other interactions within the State, and (3) that activity

  creates, in a person within the State, a potential cause of action cognizable in the State’s courts.”

  293 F.3d at 714. Applying this standard to the Maryland court’s assertion of personal jurisdiction

  over a Georgia-based Internet service provider (“ISP”) that merely provided bandwidth allowing

  another entity “to create a website and send information over the Internet,” the Fourth Circuit held

  that exercise of personal jurisdiction was improper because the defendant “did not select or

  knowingly transmit infringing photographs” or “direct its electronic activity specifically at any

  target in Maryland.” Id at 714–15.

         Finally, this Court also relied on Young, 315 F.3d at 263, which applied ALS Scan to a case

  in which the Internet activity at issue involves “the posting of news articles on a website.” (Dkt.

  123 at 19–20). The defendants there were two Connecticut newspapers that posted a series of

  articles online allegedly defaming a Virginia state correctional facility official while reporting on

  the “Connecticut prison transfer policy.” Young, 315 F.3d at 263–64. The Fourth Circuit held

  personal jurisdiction could not be exercised against the out-of-state defendant; mere accessibility

  of the articles online in Virginia was insufficient to “demonstrate that the [defendant was]

  intentionally directing content to a Virginia audience.” Id. at 263. The “content of the websites

  [was] decidedly local, and [neither defendants’] website contain[ed] advertisements aimed at a

  Virginia audience,” and “Connecticut, not Virginia, was the focal point of the articles.”


                                                 –9–


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 9 of 14 Pageid#: 2437
             This Court then synthesized the cases addressing the specific jurisdiction analysis in the

   context of online activity against the backdrop of more generalized holdings 5 on personal

   jurisdiction analysis to the following standard:

             In deciding whether to exercise specific personal jurisdiction over Defendants, the
             Court must ask whether (1) each defendant “manifested an intent to direct their
             website content” to a “Virginia audience,” Young, 315 F.3d at 263, such that the
             defendant “should reasonably anticipate being haled into court” in Virginia, Perdue
             Foods, 814 F.3d at 189; and (2) whether each defendant’s activity “creates, in a
             person within the State, a potential cause of action” under Virginia law. ALS Scan,
             293 F.3d at 714.

   (Dkt. 123 at 20). In its memorandum opinion, this Court then concluded that personal jurisdiction

   could be properly asserted over each of these Defendants.6 Although each had targeted the forum

   state in different ways and with varying levels of specificity, the Court found that all Defendants

   sufficiently targeted the forum state despite publishing their allegedly defamatory statements to a

   national audience. Pertinent to whether this is a proper issue for interlocutory appeal, this Court

   stated:

             Defendants argue that their publications were not “aimed at a Virginia audience”
             because the Unite the Right rally was a subject of “national and even international
             interest.” (Dkt. 57 at 11). This argument fails. Events—even those that garner
             widespread attention—are most intensely felt in the states and communities where
             they occur. Online publications focused on the Unite the Right rally, and a Virginia
             citizen who protested the rally, would be of particular interest to a Virginia
             audience. Calder establishes that an article with broad national appeal can
             nonetheless be aimed at an audience in a particular state.

             But this approach is not uniform throughout the Fourth Circuit. Other district courts within




       5
         See Dkt. 123 at 18 (citing Goodyear Dunlop Tire Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011);
   Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016); Universal Leather, LLC v. Koro AR, S.A., 773
   F.3d 553, 558 (4th Cir. 2014); Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir.
   2003)).
       6
         The Court did conclude that it could not assert specific personal jurisdiction over one Defendant, Allen B.
   West, who allegedly owned a website on which a co-defendant’s article appeared, but was not alleged to have
   authored the article or “played any direct role in developing the article’s content.” (Dkt. 123 at 31).

                                                        – 10 –


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 10 of 14 Pageid#: 2438
   the Fourth Circuit have interpreted Young and ALS Scan to require that the defendant primarily

   target a forum state audience to be subject to specific personal jurisdiction in the forum state.7 See,

   e.g., Fertel v. Davidson, 2013 WL 6842890, at *4 (D. Md. Dec. 18, 2013) (“Applying Young, there

   is nothing in Davidson’s Internet posts to suggest that they were meant for a Maryland audience,

   as opposed to a national or even a global audience.”); id. at 5 (“Unlike in Calder, there is nothing

   to suggest that TrustPilot and Ripoffreport.com draw a significant portion of their readership from

   Maryland.”); see also Edwards, 378 F. Supp. 3d at 494 (“Here, as in FireClean, Edwards has not

   made a prima facie showing that any of the communications alleged in [the complaint] specifically

   or purposefully targeted a particular forum, let alone Virginia.”); FireClean, LLC v. Tuohy, 2016

   WL 3952093, at *6 (E.D. Va. July 21, 2016).

           District courts within the Fourth Circuit are indeed in disagreement on how Calder’s

   “effects test” applies to Internet publishers with a national focus, who nonetheless target forum

   states with state-specific coverage. Moreover, neither the Supreme Court nor the Fourth Circuit

   has opined on personal jurisdiction regarding online publishers catering to a national audience in

   the seventeen years since Young and ALS Scan were decided. See In re Trump, 928 F.3d at 369

   (citing Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 110–11 (2009) (“‘[D]istrict courts should

   not hesitate to certify an interlocutory appeal’ under § 1292(b) when a decision ‘involves a new

   legal question or is of special consequence’”). Evidenced by differing approaches taken by district

   courts within the Fourth Circuit, there is a “substantial ground for difference of opinion” on this

   question, as understood under § 1292(b).



       7
        Arguably, however, these cases can be distinguished from this case on their facts. For example, in Fertel v.
   Davidson, the subject matter of Davidson’s posts was not focused on Maryland. Rather, the only mention of
   Maryland came from including MarriageMax’s address and listing the location of MarriageMax as Baltimore,
   Maryland. 2013 WL 6842890, at *4.


                                                       – 11 –


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 11 of 14 Pageid#: 2439
       3) Material advancement toward the ultimate termination of the litigation

           Contrary to Plaintiff’s contention, FSS Defendants’ Motion for Certification is not defeated

   because the Plaintiff’s case would not be entirely terminated by a reversal on this Court’s personal

   jurisdiction determination on appeal. The standard is “materially advance termination” of the

   litigation, not simply “termination” of the litigation. See In re Trump, 928 F.3d 360, 371 (4th Cir.

   2019). Congress passed § 1292(b) at least in part to promote efficiency in the federal court system

   and to avoid “protracted and expensive litigation.” U. S. Rubber Co. v. Wright, 359 F.2d 784, 785

   (9th Cir. 1966) (citing legislative history of § 1292(b)). Similar to the threshold requirement for a

   “controlling” question of law,8 this includes shortening the time that will be later required for trial.

   16 Fed. Prac. & Proc. Juris. § 3930 (3d ed.) (“If present appeal promises to advance the time for

   trial or to shorten the time required for trial, appeal is appropriate.”); see, e.g., Montgomery v.

   Johnson, 2008 WL 5422866, at *1 (W.D. Va. Dec. 30, 2008); Univ. of Virginia Patent Found. v.

   Gen. Elec. Co., 792 F. Supp. 2d 904, 910 (W.D. Va. 2011).

           Plaintiff cites Muller v. Temura Shipping Co., 629 F. Supp. 1024 (E.D. Pa. 1986), as an

   example of a district court refusing to certify a personal jurisdiction question for immediate appeal

   under this third prong of § 1292(b) because some defendants would remain in the litigation even

   upon reversal. However, only one of several defendants in Muller sought this immediate appeal,

   and thus the court found, “The only potential savings of time and expense from a successful appeal

   by [defendant] T & H at this stage would be to the benefit of T & H. There would be no savings

   to any of the other parties.” That is not the case here, where all but one defendant, Lee Stranahan,

   may be dismissed. Defamation claims against the nine defendants joining this motion surely


       In fact, the “material advancement” and “controlling” issues are often analyzed in tandem. See, e.g. In re
       8

   Trump, 928 F.3d at 371; McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004).

                                                       – 12 –


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 12 of 14 Pageid#: 2440
   promise the “protracted and expensive litigation” that § 1292(b) was designed to help avoid. U. S.

   Rubber Co., 359 F.2d at 785. In sum, resolving claims against all but one Defendant in this case

   would undoubtedly be a “material advancement” toward ending this litigation.



                         WNI’s Motion to Certify for Interlocutory Appeal

          With respect to WNI Defendants’ Motion to Certify this Court’s ruling on the scope of

   Virginia’s long-arm statute, there is no substantial ground for difference of opinion regarding its

   analysis. Federal courts sitting in Virginia, such as those cited by FSS Defendants in their briefing

   joined by WNI Defendants, uniformly analyze questions of specific personal jurisdiction in the

   manner analyzed this Court. E.g., Edwards v. Schwartz, 378 F. Supp. 3d 468, 488 (W.D. Va.

   2019) (quoting Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002)) (“Virginia's

   long-arm statute extends personal jurisdiction to the extent permitted by due process, and therefore

   “the statutory inquiry necessarily merges with the constitutional inquiry, and the two inquiries

   essentially become one.”); see also Mondul v. Biomet, Inc., 2019 WL 2619541, at *1 (W.D. Va.

   June 26, 2019); Gratz v. Gratz, 2019 WL 1646541, at *2 (E.D. Va. Apr. 16, 2019); JUUL Labs,

   Inc. v. Unincorporated Ass'n Indentified in Schedule A, 2019 WL 1511883, at *1 (E.D. Va. Mar.

   20, 2019). And WNI Defendants identify no Virginia precedent contrary to this approach. See

   infra at 4. Because WNI Defendants’ motion fails this requirement of § 1292(b), this Court can

   conclude that this question is improper for interlocutory appeal.



                                               Conclusion

          With respect to this Court’s personal jurisdiction ruling, FSS Defendants have met their

   burden in demonstrating that the issue presents a controlling question of law about which there is



                                                – 13 –


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 13 of 14 Pageid#: 2441
   substantial room for disagreement, the resolution of which may materially advance the ultimate

   termination of the litigation. WNI Defendants have not met this burden. Neither group of

   Defendants have demonstrated that reconsideration is proper here. Discovery shall be halted

   pending resolution of this interlocutory appeal.

          An accompanying order will issue.
                           16th
          Entered on this ________ day of September, 2019.




                                                – 14 –


Case 3:18-cv-00017-NKM-JCH Document 163 Filed 09/16/19 Page 14 of 14 Pageid#: 2442
